TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 1, 2021



                                      NO. 03-19-00847-CV


                            Guillette & Companies, LLC, Appellant

                                                 v.

                                    Patrick Arnzen, Appellee




          APPEAL FROM 459TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
       VACATED AND DISMISSED AS MOOT-- OPINION BY JUSTICE BAKER




This is an appeal from the judgment entered by the trial court on August 26, 2019. Having

reviewed the record and the parties’ arguments, it appears that this cause is moot. Therefore,

the Court vacates the trial court’s judgment as to appellant and dismisses the case as moot.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.